Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 1 of 9




           EXHIBIT A
                       Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 2 of 9
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
In re Ex Parte Application of Diligence
Global Business Intelligence SA, pursuant            Southern District of New York
to 28 U.S.C . § 1782 to Conduct Discovery
for Use in Foreig~n_P_r_oc_e_e_d _in~g_s _ _ _ _ _ _ _ _ __          )
                                Plaintiff                                       )
                                   V.                                           )      Civil Action No.
                                                                                )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To :                                                                  Michael Holtzman

                                                        (Name of person to whom this subpoena is directed)

          Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:
 Mr. Holtzman and/or his companies', Bellweather Strategies and SECNewGate, relationship and dealings with
 Cornerstone Global Associates LTD and Ghanem Mohammed Zaki Nuseibeh and/or any of their respective affiliates.
  Place: Baker Hostetler LLP, 45 Rockefeller Plaza, New York,                           Date and Time:
         New York                                                                                        05/26/2021 10:00 am

           The deposition will be recorded by this method:                    Stenographic and Video Recording

           Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material : See Exhibit A attached .




         The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date :       04/19/2021
                                    CLERK OF COURT
                                                                                          OR
                                                                                                             s/ Gonzalo S . Zeballos
                                            Signature of Clerk or Deputy Clerk                                  Attorney's signature

 The name, address, e-mail address, and telephone number of the attorney representing (n ame of party)                          Diligence Global
  Business Intelligence SA                                                                     , who issues or requests this subpoena, are:
Gonzalo S. Zeballos, Esq., Baker Hostetler LLP, 45 Rockefeller Plaza, New York, New York, 212-589-4200,
gzeballos@bakerlaw.com
                                        Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 3 of 9
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                      for services, for a total of $   0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server 's signature



                                                                                          Printed name and title




                                                                                             Server 's address

Additional information regarding attempted service, etc.:
          Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 4 of 9




                                           EXHIBIT A

                                         DEFINITIONS

         1.    The word “document(s)” includes all “writings,” “recordings,” and “photographs,”

as those terms are defined in Rule 1001 of the Federal Rules of Evidence and should be construed

in the broadest sense permissible. Accordingly, “document(s)” includes, but is not limited to, all

written, printed, recorded or graphic matter, photographic matter, sound reproductions, or other

retrievable data (whether recorded, taped, or coded electrostatically, electromagnetically, optically

or otherwise on hard drive, diskette, compact disk, primary or backup tape, audio tape or video

tape) from whatever source derived and however and by whomever prepared, produced,

reproduced, disseminated or made.          Without limiting the generality of the foregoing,

“document(s)” includes the original and any non-identical copy and also every draft and proposed

draft of all correspondence, internal memoranda, notes of meetings, telegrams, telexes, facsimiles,

electronic mail, reports, transcripts or notes of telephone conversations, diaries, notebooks,

minutes, notes, tests, reports, analyses, studies, testimony, speeches, worksheets, maps, charts,

diagrams, computer printouts, and any other writings or documentary materials of any nature

whatsoever, whether or not divulged to other parties, together with any attachments thereto and

enclosures therewith. In addition, the word “document(s)” encompasses electronically stored

information (“ESI”) including but not limited to “email,” “voice mail,” “text messages,” digital

images and graphics, digital or analog audiotapes and files, and digital or analog videotapes and

files.

         2.    The word “person(s)” includes not only natural persons, but also firms,

partnerships, associations, corporations, subsidiaries, divisions, departments, joint ventures,

proprietorships, syndicates, trusts, groups, and organizations; federal, state, or local governments
           Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 5 of 9




or government agencies, offices, bureaus, departments, or entities; other legal, business or

government entities; and all subsidiaries, affiliates, divisions, departments, branches, and other

units thereof or any combination thereof.

       3.      As used herein, any reference to any “person” includes the present and former

officers, executives, partners, directors, trustees, employees, attorneys, agents, representatives, and

all other persons acting or purporting to act on behalf of the person and also its subsidiaries,

affiliates, divisions, and predecessors and successors in interest.

       4.      The term “you” and “your” refers to Mike Holtzman.

       5.      The term “Cornerstone” refers to Cornerstone Global Associates LTD, any parent

or subsidiary entity, any other entity owned (in whole or part) by or controlled by Cornerstone

and/or its Affiliated Persons, and any predecessor or successor thereof.

       6.      The term “Nuseibeh” refers to Ghanem Mohammed Zaki Nuseibeh, the director

and secretary of Cornerstone.

       7.      The term “SECNewGate S.p.A” refers to SECNewGate, any parent or subsidiary

entity, any other entity owned (in whole or part) by or controlled by SECNewGate and/or its

Affiliated Persons, and any predecessor or successor thereof.

       8.      The term “Bellwether Strategies” refers to Bellwether Strategies, any parent or

subsidiary entity, any other entity owned (in whole or part) by or controlled by Bellwether

Strategies and/or its Affiliated Persons, and any predecessor or successor thereof.

       9.      The term “BLJ Worldwide” refers to BLJ Worldwide, Mr. Holtzman’s former

employer, and any parent or subsidiary entity, any other entity owned (in whole or part) by or

controlled by BLJ Worldwide and/or its Affiliated Persons, and any predecessor or successor

thereof.
         Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 6 of 9




        10.     The term “Affiliated Person” includes all employees, consultants, agents,

representatives, entities, subsidiaries, or parents.

                                          INSTRUCTIONS

        1.      Any document produced in response to this subpoena should be produced in full,

complete, and unedited form, together with all drafts and non-identical copies of each, and in

reasonably accessible electronic form, if practicable.

        2.      Whenever the information requested is not readily available in the form requested

but is available, or can more easily be made available in a different form, you may make the

information available in such different form, provided that the information requested is readily

intelligible in such different form made available by you.

        3.      Whenever a Request calls for ‘documents sufficient to’ provide certain information,

you may at your option respond, in lieu of producing documents, by a written statement of that

information verified by you or your representative.

        4.      Each Request should be construed so as to make the Request inclusive rather than

exclusive. Thus, for example, in addition to the rules of construction set forth in Local Civil Rule

26.3(d), words importing the masculine gender may be applied to females and vice versa.

        5.      If you object to a Request, state the legal and factual basis for the objection, describe

the information or documents that you propose to withhold pursuant to that objection, and fully

answer all portions of the Request not objected to.

        6.      If you refuse to respond to any Request, or any subpart thereof, on the ground of

privilege or attorney work product doctrine, provide the information specified in Local Civil Rule

26.2 in writing at the time of your response to these Requests.
         Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 7 of 9




       7.      In accordance with Federal Rule of Civil Procedure 26(e), these Requests are to be

deemed continuing in nature, so as to require further and supplemental responses as you receive

or identify additional information or documents between the time of your response and the time of

trial in this case. If at any time you obtain information or knowledge that the response to any of

these Requests was not true and correct or was incomplete when given, you shall serve true and

correct responses to those Requests within 10 days following the date upon which such information

or knowledge was first obtained, but not later than the time of trial in this case.

                                    DOCUMENT REQUESTS

       You are hereby requested to produce the following:

   1. All documents and communications concerning Mr. Holtzman’s relationship with
      Cornerstone that relate in any way to Qatar’s 2022 World Cup Bid.

   2. All documents and communications concerning Bellwether Strategies’ relationship with
      Cornerstone that relate in any way to Qatar’s 2022 World Cup Bid.

   3. All documents and communications concerning SECNewGate’s relationship with
      Cornerstone that relate in any way to Qatar’s 2022 World Cup Bid.

   4. All documents and communications concerning BLJ Worldwide’s relationship with
      Cornerstone that relate in any way to Qatar’s 2022 World Cup Bid.

   5. All documents and communications concerning Mr. Holtzman’s relationship with
      Nuseibeh that relate in any way to Qatar’s 2022 World Cup Bid.

   6. All documents and communications concerning Bellwether Strategies’ relationship with
      Nuseibeh that relate in any way to Qatar’s 2022 World Cup Bid.

   7. All documents and communications concerning SECNewGate’s relationship with
      Nuseibeh that relate in any way to Qatar’s 2022 World Cup Bid.

   8. All documents and communications concerning BLJ Worldwide’s relationship with
      Nuseibeh that relate in any way to Qatar’s 2022 World Cup Bid.

   9. All documents and communications concerning Mr. Holtzman’s relationship with Paul
      Tweed that relate in any way to Qatar’s 2022 World Cup Bid.

   10. All documents and communications concerning Bellwether Strategies’ relationship with
       Paul Tweed that relate in any way to Qatar’s 2022 World Cup Bid.
     Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 8 of 9




11. All documents and communications concerning SECNewGate’s relationship with Paul
    Tweed that relate in any way to Qatar’s 2022 World Cup Bid.

12. All documents and communications concerning BLJ Worldwide’s relationship with Paul
    Tweed that relate in any way to Qatar’s 2022 World Cup Bid.

13. All documents and communications concerning Mr. Holtzman’s contacts and
    communications with Nuseibeh after Nuseibeh’s interview on the BBC.

14. All documents and communications concerning Mr. Holtzman reported offer to provide
    information relating to Qatar’s 2022 World Cup Bid in exchange for US$1 million.

15. All documents and communications concerning Mr. Holtzman’s meeting in New York
    with Mr. Nuseibeh and Mr. Tweed in April and/or May 2018.

16. All documents and communications concerning any payments made to Mr. Holtzman that
    relate in any way to the provision of information of information relating to Qatars 2022
    World Cup bid.

17. All documents and communications concerning Mr. Holtzman’s, Bellwether Strategies’s,
    SECNewGate’s, or BLJ Worldwide’s receipt of US$1 million from Cornerstone, Mr.
    Nuseibeh or Mr. Tweed.
                       Case 1:21-mc-00401-JPO Document 1-1 Filed 04/19/21 Page 9 of 9

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial              (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or             (e) Duties in Responding to a Subpoena.
tangible things at a place within I 00 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Bun/en or Expense; Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where comp! iance is required must           information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which may include            which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees----0n a party or attorney who           (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                     responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises----0r to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from       (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. Atler being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  infonnation if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permilted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court- may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
